     Case 1:12-cv-06055-DLC Document 114 Filed 12/20/18 Page 1 of 1



                                                                                ROBERT J. LACK
                                                                                 rlack@fklaw.com
                                                                                     212.833.1108




                                                                            December 20, 2018

BY ECF AND HAND DELIVERY

The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, NY 10007

               Re:     In re Tribune Co. Fraudulent Conveyance Litig.,
                       Case No. 11-md-2296 (DLC); Kirschner v. Citigroup
                       Global Markets Inc., Case No. 12-cv-6055 (DLC)

Dear Judge Cote:

                 This firm is co-counsel to Plaintiff Marc S. Kirschner, Litigation Trustee for
the Tribune Litigation Trust (the “Trustee”), in the actions that were consolidated in the
multidistrict litigation, In re Tribune Co. Fraudulent Conveyance Litig., Case No.
11-md-2296 (DLC) (the “MDL”), and sole counsel to the Trustee in Kirschner v. Citigroup
Global Markets Inc., Case No. 12-cv-6055 (DLC) (the “Citigroup Action”). Pursuant to the
Court’s Order dated December 19, 2018, enclosed please find one unredacted courtesy copy
of the operative First Amended Complaint in the Citigroup Action, dated August 1, 2013,
which was filed under seal. Our co-counsel in the MDL, Akin Gump Strauss Hauer & Feld
LLP, will provide the requested courtesy copies of the other pleadings in the MDL.

                                              Respectfully,


                                              s/ Robert J. Lack
                                              Robert J. Lack

cc: All counsel of record (via ECF; without enclosure)




                                                                                        3405102.1
